J-A10017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

RICHARD KRISTA,

                          Appellant                  No. 174 WDA 2015


              Appeal from the Judgment of Sentence July 29, 2014
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0007547-2012


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and SHOGAN, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED AUGUST 09, 2016

         Appellant, Richard Krista, appeals from the judgment of sentence of

two consecutive terms of life imprisonment without the possibility of parole

(LWOP), imposed following his conviction for two counts of first-degree

murder.       Herein, Appellant argues that the Commonwealth’s attorney

engaged in prosecutorial misconduct, adversely referencing Appellant’s

decision not to testify at trial, which was not alleviated by the trial court’s

subsequent jury instruction.     Appellant also complains that the trial court

erred when it did not allow defense counsel to pursue a specific line of

questioning during the voir dire of potential jurors, and by dismissing a juror

without creating an adequate record for the removal justification.        After

careful review, we vacate the judgment of sentence and remand for a new

trial.
J-A10017-16



      Appellant’s current conviction was the product of his third jury trial for

the deaths of victims Cody Ruder and Joseph Sherrill. Appellant’s previous

two trials resulted in hung juries.    An unorthodox summary of the facts

leading to Appellant’s conviction was provided by the trial court as follows:

                   The Factual Dynamics: The Obvious

             On May 11, 2012, Ruder and … Sherrill were shot to death
      behind Building 20 in the Mon View Heights public housing
      complex in West Mifflin, Pennsylvania.         Sherrill received 3
      gunshots to the body: one to the back of the head and two to
      the right side of the neck. All three were from close range.
      Ruder was hit 4 times with bullets. One entered his body around
      his left shoulder and eventually fractured his spinal cord. This
      shot was from close range based upon the "stippling" found near
      the entrance wound. A second wound was near his jawline not
      far from his left ear. The 3rd bullet entered around his chin. The
      muzzle of the gun was maybe an inch away [from that wound].
      A 4th bullet hit the left che[e]k area of his face. A bottle of
      Hennessey liquor remained grasped by Ruder as he laid [sic]
      there.

                              The Night Before

             Ruder and Sherrill were killed on May 11, 2012. The
      evening before, [Appellant] was at Building 20. He was inside a
      residence with girlfriend, Lauren, and two others, Sheniya Smith
      and Alexis Burch. [Appellant] and Lauren were arguing. The
      topic - Ruder flirting with Lauren. Lauren did not like that
      attention from Ruder. She told [Appellant] that she wanted
      Ruder "handled" and "dealt with[."] [Appellant] said that "he'll
      take care of it" and the "next time I see him, it's over[."] A gun
      was observed inside a coat that [Appellant] was wearing. It was
      also revealed that [Appellant] said "if I have to use a gun, I
      will[."]

                                 The Prelude

             Not far from Building 20 is Whitaker Street. Marie Grayson
      lives there. She allowed Ruder to stay there and call her home
      his home. Around 4 p.m. on May 11th, people started to gather
      at the Grayson house. It was Marie's birthday. The front porch

                                      -2-
J-A10017-16


     was the epicenter of fun. Ruder and Sherrill were there talking
     and laughing and otherwise enjoying the moment. Alcoholic
     beverages were consumed. After dark, sometime between 9 and
     10 p.m., Ruder and Sherrill left the Grayson residence. Ruder
     [was] carrying a bottle of Hennessey liquor. Maybe 5 minutes
     later, flashes of gun fire are seen.

                          [Appellant] Returns

            The evening of the murders, [Appellant] was back at
     Building 20. Inside 20-E[] was Alexis Burch, her sister and
     Lauren, [Appellant]'s girlfriend. They were not the only one's
     [sic] there. [Appellant] was there along with his little cousin.
     They left out the back door and a few minutes later – maybe 1
     to 3 minutes - shots r[a]ng out.

                     The Babysitter & Screen Door

           May 11th was Josh Smithwick's birthday. Not any birthday,
     but his 21st birthday. His plans included celebrating with family
     and friends. He got to Jennifer Payne's home at 20-D Mon View
     Heights between 7-8 o’clock that evening. He came with his
     fiancé – Ashley Fey. The group's exit to their party destination
     was delayed. They were waiting on a cousin to come babysit
     Payne's children. The wait got interrupted by the sound of
     gunfire. The gunshots came from behind Jennifer Payne's place.

            Ms. Payne's 15 year old son had left her home a little bit
     before the shots were heard. Sensing danger[,] she bolted out
     the front door. Josh [was] right there with her. She [was]
     standing on the front stoop. The screen door did not work right.
     The spring/air pump that allows the door to close gently was
     broken. Instead, the door slam[med] shut. The noise caused
     two light skinned black males to stop running and look where the
     noise came from. In doing so, they look[ed] in Ms. Payne's
     direction. They [were] face to face. One has a white shirt on
     with something in his hand. Josh sa[id] the thing in his hand is
     a gun. The other had darker clothing on.

                             Identification

           Joshua Smithwick was about 5 years out of high school
     when he testified.   He played football at West Mifflin High
     School. So[] did [Appellant]. They were teammates. After
     police arrived at the scene on May 11th, they spoke with
     Smithwick. He gave them the name of [Appellant]. A photo

                                   -3-
J-A10017-16


      array was later conducted. [Appellant] was picked out as the
      man who had the gun in his hand.

Trial Court Opinion (TCO), 8/31/15, at 5-7.

      Appellant was charged with two counts of criminal homicide, and his

first trial commenced on October 2, 2013. That trial ended on October 10,

2013, when the jury failed to reach a verdict, prompting the trial court to

declare a mistrial. Appellant’s second trial began on January 13, 2014. That

jury was also unable to reach a verdict, causing the trial court to declare a

mistrial on January 23, 2014. Appellant’s third trial, the focus of the instant

appeal, began on May 28, 2014. On June 5, 2014, the jury found Appellant

guilty of two counts of first-degree murder.

      On July 29, 2014, the trial court sentenced Appellant to consecutive

terms of LWOP, and ordered restitution in the amount of $10,345.00.

Appellant   timely   filed   post-sentence   motions   on   August   4,   2014.

Subsequently, Appellant retained current counsel to handle his appeal. On

November 3, 2014, current counsel filed amended post-sentence motions.

Appellant’s post-sentence motions were denied by operation of law on

January 13, 2015.

      Appellant filed a timely notice of appeal on January 27, 2015.

Appellant filed a timely, court-ordered Pa.R.A.P. 1925(b) statement on

March 10, 2015.      The trial court filed its initial Rule 1925(a) opinion on

August 31, 2015, and an amended Rule 1925(a) opinion on September 8,

2015. Appellant now presents the following questions for our review:



                                      -4-
J-A10017-16


        I.   Whether the trial court’s instruction to the jury that it
             should disregard the prosecutor’s statement, “If Mr. Krista
             wants to take the stand and explain what happened, he
             can,” cured the constitutional error created by the
             comment on [Appellant]’s right to remain silent?

       II.   Whether the trial court erred by refusing to permit
             adequate voir dire where trial counsel sought to question
             prospective jurors regarding bias if [Appellant] chose not
             to testify in his own behalf?

      III.   Whether the trial court erred in dismissing a juror during
             trial, lacking a sufficient record of cause to justify the
             removal?

Appellant’s Brief, at 3.

      Appellant’s first claim concerns prosecutorial misconduct that violated

Appellant’s absolute right not to testify at his own trial.    The contested

statement occurred during Appellant’s re-cross-examination of Detective

Patrick Kinavey. Appellant’s trial strategy focused, inter alia, on the dearth

of physical evidence tying him to the murders of Ruder and Sherrill.

Detective Kinavey essentially testified that one cause of the lack of physical

evidence was the fact that Appellant was not apprehended in the immediate

aftermath of the crime(s).    Consequently, the recovery of certain physical

evidence was practically impossible, such as the potential discovery of gun

residue, or the victim’s DNA, on the shooter’s body. The delay also provided

ample opportunity for the destroying or secreting of physical evidence.

      With the assistance of defense counsel, Appellant had surrendered to

police six days after the murders. However, at trial, defense counsel tried to

elicit from Detective Kinavey that he (defense counsel) had begun

negotiating Appellant’s surrender several days earlier, by the third or fourth

                                     -5-
J-A10017-16



day following the murders upon discovery of the warrant for Appellant’s

arrest.    Counsel was pursuing that line of questioning to counteract any

implication that Appellant had been actively evading police during those six

days.     It is in this context that the following exchange occurred during

defense counsel’s re-cross-examination of the detective:

        Q. Detective Kinavey, this [the murders] happened on May 11,
        2012; correct?

        A. That is correct.

        Q. And that was a Friday night; correct?

        A. Yes.

        Q. So one day later was Saturday. Sunday, two days. Monday,
        three days. Correct?

        A. That is correct.

        Q. You said it was six days. That's when you recall me having
        contacted Detective Foley and turned [Appellant] in upon
        learning that there was a warrant for him? You recall that; don't
        you?

           [Prosecutor]: Objection, Your Honor. Mr. Wymard is
           testifying.

           [Defense Counsel]: I'm asking.

           [Prosecutor]: If Mr. Krista wants to take the stand and
           explain what happened, he can.

        [Trial Court]: Gentlemen, approach.

        [Whereupon, discussion at side bar as follows:]

        [Defense Counsel]: With permission, I am objecting to his
        remark. I am objecting and moving for a mistrial.

        [Trial Court]: Mr. Schupansky, that was an inappropriate remark
        to make. I don’t know why you would broach the subject. You
        know that he has no burden.


                                      -6-
J-A10017-16


            I am granting a mistrial.

N.T., 5/28/14-6/5/14 (Vol. I), at 312-13 (emphasis added, emphasis in

original omitted).

      Immediately following this incident, which occurred very early in the

afternoon, the jury was dismissed for the day. Subsequently, the trial court

reconsidered its decision to grant a mistrial after extensive argument. Id. at

314-366. Instead, and over Appellant’s objections, id. at 361, the trial court

issued a lengthy curative instruction to the jury when it returned the

following day, id. at 366-369.

      Appellant contends that the prosecutor’s comment directly referenced

his silence at trial, thereby prejudicing him to a degree which no curative

instruction could remedy.

             “It is well settled that the Fifth Amendment, made
      applicable to the states through the Fourteenth Amendment,
      forbids either comment by the prosecution on the accused's
      silence at trial or instructions by the court that such is evidence
      of guilt.” Commonwealth v. Davis, 452 Pa. 171, 174, 305
A.2d 715, 717 (1973) (citations omitted).          See: Griffin v.
      California, 380 U.S. 609, 85 S. Ct. 1229, 14 L. Ed. 2d 106
      (1965). See also: Commonwealth v. Henderson, 456 Pa.
234, 317 A.2d 288 (1974); Commonwealth v. Reichard, 211
Pa. Super. 55, 233 A.2d 603 (1967). “This Court has long
      recognized the principle ‘that the prosecutor's remarks to the
      jury should not contain any adverse reference to the failure of
      [an accused] to offer himself as a witness in the event that he
      does not testify on his own behalf.’”          Commonwealth v.
      Torres, 329 Pa. Super. 58, 64, 477 A.2d 1350, 1353 (1984),
      quoting Commonwealth v. Myers, 131 Pa.Super. 258, 265,
      200 A. 143, 146 (1938). This is so because “‘allowing the
      prosecution to comment on the accused's failure to testify [is], in
      effect, allowing the failure to take the witness stand to be used
      as evidence against him, which in the minds of the jurors would
      be indicative of guilt.’” Commonwealth v. Torres, supra 329

                                        -7-
J-A10017-16


     Pa.Super. at 65, 477 A.2d at 1353, quoting Commonwealth v.
     Henderson, supra 456 Pa. at 238, 317 A.2d at 291. However,
     “[s]uch comments are improper [only] if they unequivocally call
     attention to the defendant's failure to testify.” Commonwealth
     v. Kloch, 230 Pa. Super. 563, 589, 327 A.2d 375, 389 (1974).
     Therefore, “while it is improper for a prosecuting attorney to
     refer to a defendant's failure to testify, it is not improper for the
     prosecutor to identify for the jury items of evidence which have
     been uncontradicted.” Commonwealth v. LaMassa, 367 Pa.
     Super. 54, 57, 532 A.2d 450, 451 (1987). See also:
     Commonwealth v. Jones, 242 Pa. Super. 471, 476–477, 364
A.2d 368, 370–371 (1976); Commonwealth v. Kloch, supra
     230 Pa.Super. at 588–590, 327 A.2d at 389–390.                   “‘To
     constitute error, the remark must go further, indicating a duty of
     the defendant to testify, and permitting an unfavorable inference
     to be drawn from his failure to do so.’” Commonwealth v.
     Kloiber, 378 Pa. 412, 419, 106 A.2d 820, 824 (1954), cert.
     denied, 348 U.S. 875, 75 S. Ct. 112, 99 L. Ed. 688 (1954),
     quoting Commonwealth v. Thomas, 275 Pa. 137, 141, 118 A.
667, 668 (1922). “‘Reference to the failure of a defendant to
     testify on his own behalf, to constitute reversible error, must call
     the jury's attention to the fact that the defendant has not
     testified and must reasonably lead to an inference that he would
     have taken the stand if not guilty.’”            Commonwealth v.
     Kloiber, supra 378 Pa. at 420–421, 106 A.2d at 825, quoting
     Commonwealth v. Holley, 358 Pa. 296, 300–301, 56 A.2d
546, 548 (1948).

            Even in situations where the prosecuting attorney has
     made improper reference to a defendant's failure to testify, the
     Supreme Court has held that the trial court's jury instructions
     may, in some instances, be sufficient to cure the error. See:
     Commonwealth v. Maloney, 469 Pa. 342, 365 A.2d 1237
     (1976). See also: Commonwealth v. Ross, 403 Pa. 358, 371–
     372, 169 A.2d 780, 787 (1961), cert. denied, 368 U.S. 904, 82
S. Ct. 182, 7 L. Ed. 2d 98 (1961); Commonwealth v. Loar, 264
Pa. Super. 398, 404–405, 399 A.2d 1110, 1113–1114 (1979).
     In this regard, the Supreme Court has stated:

        Initially, whether the harm can be removed by curative
        instructions will be within the sound discretion of the trial
        judge and his determination will be subject to appellate
        review. In making this decision, the following will be
        important considerations but not necessarily exclusive: (1)

                                     -8-
J-A10017-16


         the nature of the reference, particularly, whether it was a
         specific comment on the accused's silence at trial or at the
         time of arrest or whether it was, as in Commonwealth v.
         Ross, supra, merely a reference to the fact that
         incriminating evidence of the Commonwealth was
         undenied or uncontradicted; and (2) whether the accused's
         silence was exploited by the district attorney.

      Commonwealth v. Maloney, supra 469 Pa. at 349, 365 A.2d
      at 1241. See also: Commonwealth v. Ashmore, 266 Pa.
      Super. 181, 189, 403 A.2d 603, 607 (1979).

Commonwealth v. Ulen, 607 A.2d 779, 790-91 (Pa. Super. 1992).

      Initially, we note that the Commonwealth does not devote any portion

of its argument to whether the prosecutor, in fact, commented on

Appellant’s silence at trial.   The Commonwealth does dispute the intent

behind the remark by arguing that the prosecutor did not mean to

encourage the jury to draw an adverse inference from Appellant’s failure to

testify. Instead, the Commonwealth contends that the prosecutor misspoke

in response to the “improper actions” of defense counsel during the

questioning of Detective Kinavey. For this reason, and because of the trial

court’s curative instruction, the Commonwealth argues that the prosecutor’s

statement on Appellant’s silence at trial was harmless error.

      Thus, it is effectively conceded that the prosecutor improperly

referenced Appellant’s silence at trial.   This dovetails with the trial court’s

conclusion that “the comment by the prosecutor was inappropriate and had

the potential for prejudice.” TCO, at 20. Indeed, the language used by the

prosecutor is unambiguous in this regard. In a single sentence, the

prosecutor spoke directly to Appellant’s decision to testify and the potential


                                     -9-
J-A10017-16



of such testimony to resolve the timeline of events leading to Appellant’s

surrender to authorities.        Thus, the comment “unequivocally call[ed]

attention to the [Appellant]'s failure to testify[.]” Kloch, 327 A.2d at 389.

       To further limit the scope of our inquiry, we note that Appellant does

not challenge the content of the trial court’s curative instruction, but rather

its   efficacy   in   curing   the   prejudicial   effect   resulting    from    the

Commonwealth’s        constitutionally   impermissible   remark.        Put   simply,

Appellant contends that no instruction was capable of curing or substantially

diminishing the prejudicial effect of the prosecutor’s comment.

       Thus, our inquiry is limited to whether the prejudice resulting from the

prosecutor’s comment on Appellant’s silence at trial was so grave as to

require a new trial despite a curative instruction, or whether it was harmless

beyond a reasonable doubt. As our Supreme Court advised in Maloney, this

requires consideration of: 1) the nature of the comment itself, and 2)

whether the Appellant’s silence was exploited by the Commonwealth. This

Court elaborated further in Commonwealth v. Marsh, 566 A.2d 296 (Pa.

Super. 1989), establishing the following four-factor test:

       The courts of this Commonwealth use a four-factor test to
       determine whether cautionary instructions can cure [otherwise
       reversible] error: “1) the nature of the reference to the
       defendant's silence; 2) how it was elicited; 3) whether the
       district attorney exploited it; and 4) the promptness and
       adequacy of the cautionary instruction.”

Id. at 300 (quoting Commonwealth v. Gbur, 474 A.2d 1151, 1154 (Pa.

Super. 1984)).


                                         - 10 -
J-A10017-16



      In Ross, the prosecutor made a statement to the effect that there had

been a “failure to deny the [defendant’s] confession.”    Ross, 169 A.2d at

787. Upon objection by the defense, the trial court in Ross quickly advised

the jury that it could not draw any adverse inferences from the defendant’s

failure to testify.   Nevertheless, the Ross court noted that the statement

was not grave error, or perhaps not error at all, because “the district

attorney could properly say that the evidence of the Commonwealth was

uncontradicted and undenied[.]”      Id. (quoting from Commonwealth v.

Bolish, 113 A.2d 464, (Pa. 1955)).

      In Commonwealth v. Anderjack, 413 A.2d 693 (Pa. Super. 1979), a

police officer who had interviewed the defendant immediately following his

arrest was asked by defense counsel if he told “[the defendant] any

information relating to the nature of the incident?” Id. at 697. The officer

responded as follows: “Yes, we did. We explained what we had on the case

to him and advised him of his rights and gave him a waiver of rights which

he refused to sign.” Id. The defendant moved for a mistrial on the basis

that the officer had referenced his silence by referring to the defendant’s

failure to sign the waiver. The trial court denied the motion for mistrial and

promptly issued a curative instruction.

      In assessing “the degree of prejudice,” the Anderjack court found the

reference to the defendant’s silence was “an implicit rather than explicit

statement[,]” and that “the jury had previously heard testimony that [the]

appellant was not always silent.” Id. at 699. Furthermore, the reference to

                                     - 11 -
J-A10017-16



the defendant’s silence was not made or solicited by the prosecutor. As the

Anderjack court noted:

              From a defendant's point of view, the prejudice may be the
       same no matter how it is provoked, whether intentionally by the
       district attorney or as in this case, recklessly by defense counsel.
       Nevertheless, how the reference to the defendant's silence is
       elicited may be an important fact in a close case, for if elicited by
       the district attorney, this court may reverse not only because of
       the prejudice but also in order to express our disapproval of the
       district attorney's misconduct. Indeed, in Commonwealth v.
       Singletary, [387 A.2d 656 (Pa. 1978)], the reference to the
       defendant's silence was by the district attorney, who should
       have known better than to make such a statement. Here,
       however, there is no evidence of misconduct, either on the part
       of the district attorney, or on the part of the witness, who made
       only a single statement, added as an afterthought to complete
       the more responsive portion of his answer.

Id. (citation and footnote omitted).

       Given the nature of the statement, the fact that it was not elicited by

the prosecutor, and because a prompt and adequate jury instruction was

given, the Anderjack Court denied the defendant’s claim that he was

entitled to a new trial based on the reference to his pre-trial silence.1 See

also Gbur, 474 A.2d at 1151 (holding mistrial not required where the

reference to the defendant’s silence was in a non-responsive statement by a

witness, not purposefully elicited by the prosecutor, and addressed by the

court with an immediate curative instruction).

____________________________________________


1
  The Court also noted that the prosecutor did not attempt to exploit the
comment on the defendant’s silence with any further questioning or during
closing arguments.



                                          - 12 -
J-A10017-16



      In Commonwealth v. Wright, 961 A.2d 119 (Pa. 2008), the

prosecutor told a jury during closing arguments that the defendant was one

of the two “best witnesses” in the courtroom who “didn’t testify in person.”

Id. at 141.   While clearly a direct comment on the defendant’s silence at

trial, our Supreme Court found the violation of his Fifth Amendment right to

be harmless error under the following circumstances. First, the evidence of

guilt was great, such that the “trial was a river of evidence, and its flow was

unaffected by this reference.” Id. at 144. Indeed, the trial court in Wright

had   characterized   the   overwhelming     nature   of   the   evidence   as

“unprecedented,” such that the defendant’s guilt was proven “with absolute

certainty.”   Id. For instance, the primary witness for the Commonwealth,

the defendant’s former paramour, directly observed the defendant shooting

her husband in their home.      The police arrived at the scene just as the

defendant was leaving, and followed his vehicle in a low-speed chase. When

the defendant arrived at another residence, he was in a standoff with police

for 30 minutes. During negotiations with the police, the defendant said that

he had just “‘toasted a guy’ and did not want to go to jail.”      Id. at 129.

When the defendant ultimately surrendered, police discovered the still-

loaded murder weapon on his person.

      Second, the trial court immediately issued a curative instruction to the

jury following the prosecutor’s improper remark, and then later, “[d]uring

jury instructions, the court charged the jury at length regarding [the

defendant’s] right to remain silent and specifically warned the jury against

                                    - 13 -
J-A10017-16



drawing any adverse inferences from the prosecutor's comments. The court

elicited responses from the jurors to ensure their acknowledgment and

understanding[.]”      Id. at 144. Because of these combined circumstances,

the Wright court found no abuse of discretion in the trial court’s refusal to

grant a mistrial.

       However, in the following line of cases, our appellate courts found the

Commonwealth’s claims of harmless error unavailing in response to

references to defendants’ silence. In Commonwealth v. Clark, 802 A.2d
658 (Pa. Super. 2002), the prosecutor was permitted, over persistent

objections,    to    engage     in   multiple      lines   of   questioning   with   the

Commonwealth’s witnesses concerning the defendant’s pre-trial silence in

response to Miranda2 warnings given by the arresting police officers. The

trial court was not oblivious to the defendant’s Fifth Amendment rights;

rather, the questioning was permitted under the auspices of allowing the

Commonwealth to show that the defendant’s silence was evidence of his

concealing drugs in his mouth when arrested.                However, the Clark court

found that there were alternative means to demonstrate that alleged fact.

Furthermore, there were multiple references to the defendant’s silence, the


____________________________________________


2
  Miranda v. Arizona, 384 U.S. 436 (1966) (holding that statements
obtained from defendants during interrogation in police-dominated
atmosphere, made without full warning of applicable constitutional rights,
were inadmissible as having been obtained in violation of Fifth Amendment
privilege against self-incrimination).



                                          - 14 -
J-A10017-16



references were direct (the prosecutor deliberately discussed both Miranda

and the right to remain silent with one witness), and the Clark court found

that “credibility was paramount to a finding of guilt and it is impossible to

measure the degree to which [the defendant]'s post-arrest silence might

have impacted upon the jury's assessment in that regard.” Clark, 802 A.2d

at 662.     Accordingly, the Clark court found that the impermissible

statements on the defendant’s pre-trial silence could not be deemed

harmless.

     In Henderson, the prosecutor stated during closing arguments: “You

know this defendant is a vicious man. He sits here before you and he looks

quite humble and looks quite harmless as defendants often do in a

courtroom, because he is sitting here and hasn't said a word and is quiet[,]”

prompting an immediate objection by the defense. Henderson, 317 A.2d at

290. The trial court then issued a comprehensive curative jury instruction.

Nevertheless, our Supreme Court rejected the Commonwealth’s harmless

error claim, reasoning:

     Instantly, although the jury could have viewed the prosecutor's
     comment as merely reflecting on [the] appellant's conduct, it is
     more likely the statement was interpreted as an adverse
     comment on his failure to take the witness stand and testify in
     his own behalf. Moreover, viewed in the context of the entire
     statement, the jury could have interpreted the statement as
     imposing a duty on [the] appellant to testify. Likewise, although
     there was a great deal of evidence presented against the
     accused, … this evidence was rebutted to a certain extent. Mrs.
     Bighum was called by the appellant as an alibi witness, and she
     testified [the] appellant was at her home, in bed, watching
     television at the time of the robbery. Considering the adverse


                                   - 15 -
J-A10017-16


     statement in light of the alibi defense the jury could have
     reasonably concluded that had the alibi been true, the appellant
     would have taken the witness stand to fortify the testimony of
     his witness. Given the fact [the] appellant did not testify, the
     jury could have believed that not only was the alibi testimony
     untrue, but that [the] appellant was admitting his guilt by not
     testifying. Thus, it was reasonably possible that in light of the
     comment, the jury could have surmised [the] appellant's failure
     to testify was an admission of guilt. Thus, the exercise of a
     constitutional right could have been damaging evidence against
     the appellant. … Lastly, the Commonwealth argues the judge's
     charge to the jury cured any harmful effect of the district
     attorney's comment. Although, we recognize the trial judge may
     have done all he could under the circumstances, his corrective
     charge only would have vindicated the adverse effect of the
     summation with respect to [the] appellant's duty to take the
     stand. The judge's charge did not cure the adverse inference
     the jury could have drawn on the issue of guilt or admission of
     guilt.

Id. at 292.

     Finally, in Commonwealth v. Reichard, 233 A.2d 603 (Pa. Super.

1967), the prosecutor questioned the jury, in closing, as follows: “I ask you

one thing, did you hear one word of denial?”       Id. at 604.   The Reichard

court held that this error was not rendered harmless by the subsequently

issued curative instruction. Reichard was convicted of burglary and related

offenses. Although the court’s summary of the evidence was not particularly

detailed, it did note the stolen goods were never discovered in the

possession of Reichard or his co-defendant.        Reichard offered two alibi

witnesses in his defense. The Reichard court concluded: “In this particular

case, it is clear that the prosecutor's statement could have contributed to

the jury's ultimate determination of guilt.   The error, therefore, was not

curable and a reversal is required.” Id. at 606.

                                    - 16 -
J-A10017-16



      Considering the first two Marsh factors and the above case law, the

prosecutor’s impermissible statement in this case bears little resemblance to

those that made merely indirect references to a defendant’s silence. Here,

the prosecutor essentially challenged Appellant to take the stand to explain

why he was not apprehended promptly after the murder, or why he took so

long to turn himself in. This directly implicated the issue of Appellant’s flight

from justice, and “while evidence of flight alone is not sufficient to convict

one of a crime, such evidence is relevant and admissible to establish an

inference of guilt.”       Commonwealth v. Gorby, 588 A.2d 902, 909 (Pa.

1991).   Thus, the prosecutor’s statement may have suggested to the jury

that Appellant shouldered a burden to explain why the Commonwealth

lacked physical evidence that was only discoverable in the immediate

aftermath of these murders.         The prosecutor’s comment does not at all

resemble the statement at issue in Ross.                There, the defendant had

previously confessed and, as such, the comment that the confession had not

been denied—while a vague reference to the defendant’s in-court silence—

was more directly highlighting the Commonwealth’s permissibly admitted

evidence of guilt.

      Moreover,      the    prosecutor’s    statement   in   this   matter   regarded

Appellant’s in-court silence, rather than pre-trial silence, such as in

Anderjack or Clark.            The Fifth Amendment protection against self-

incrimination is most potent with respect to silence at trial, and is effectively

less potent with respect to a defendant’s silence at earlier stages of the

                                           - 17 -
J-A10017-16



criminal process. See generally, Commonwealth v. Molina, 33 A.3d 51,

56-67 (Pa. Super. 2011) (en banc) (discussing the permissible uses of a

defendant’s silence at various pre-trial stages as affirmative evidence of guilt

or for impeachment purposes); compare Commonwealth v. Cox, 983
A.2d 666, 688 (Pa. 2009) (noting only one exception to the prohibition on a

prosecutor’s referencing of a defendant’s failure to testify at trial, that “an

otherwise inappropriate remark does not run afoul of Griffin if it constitutes

fair response to arguments raised by the defense”).

      The prosecutor’s statement in this case bears greatest resemblance to

the prosecutor’s impermissible statement in Reichard, although it is noted

that that case involved a prosecutor’s statement during closing arguments,

whereas the statement in this case arose mid-trial during a debate over an

objection, but still within earshot of the jury.     Moreover, in the instant

matter, the prosecutor himself made the impermissible reference, unlike in

Anderjack and Gbur, where the statement was an unsolicited response

from a witness.     Thus, we find that the first two Marsh factors weigh

strongly against a finding of harmless error in this case.

      The next Marsh factor concerns whether the prosecutor “exploited”

Appellant’s failure to testify.   The fact that this was a direct reference to

Appellant’s silence at trial—effectively a challenge to have Appellant explain

the timeline of events following the murders and leading up to his surrender

to authorities—does suggest that the prosecutor exploited Appellant’s

silence.   Moreover, this was Appellant’s third trial, and in both previous

                                      - 18 -
J-A10017-16



instances, Appellant declined to take the stand in his own defense. Indeed,

as is addressed later in this decision, defense counsel even sought to ask

potential jurors specific questions regarding Appellant’s decision not to

testify at trial during voir dire. Thus, it is virtually beyond any question that

the Commonwealth knew that Appellant did not intend to take the stand at

this trial, and that the defense had made exceptional efforts to limit any

prejudice and/or bias resulting from that decision. Such circumstances can

be read to suggest that the prosecutor’s comment was particularly

exploitative of his prior knowledge that Appellant would not testify.

Moreover, the statement was not “fair response” to any misconduct on

defense counsel’s part. There was no reason to bring up Appellant’s decision

not   to   testify   merely   because    defense   counsel’s   question(s)   were

objectionable.

      On the other hand, this was a singular incident; there were no

subsequent attempts by the prosecutor to exploit Appellant’s silence.

Furthermore, the comment did arise in a discussion with the judge and

opposing counsel, not during a direct address to the jury, such as during

opening or closing arguments.       Nevertheless, we conclude that the third

Marsh factor also weighs slightly against finding harmless error in this case,

primarily because the prosecutor knew, or clearly should have known, that

Appellant had no intention of testifying.

      The final Marsh factor concerns the promptness and adequacy of the

cautionary instruction. Appellant contends that no instruction was adequate

                                        - 19 -
J-A10017-16



to cure the resulting prejudice from the prosecutor’s comment.          The trial

court’s instruction was certainly comprehensive. The jury was informed of

Appellant’s absolute right not to testify, his right to remain silent, and that

the jury was not permitted to draw any adverse inference from his failure to

testify or his failure to offer a defense.     N.T., 5/28/14-6/5/14 (Vol. I), at

366.    The court reminded the jury of its duty to follow the court’s

instructions, and went further to garner the jury’s acknowledgment and

understanding of those instructions.     Id. at 367.    In this regard, the trial

court asked the jurors to “raise [their] right hand[s] to show [their]

acknowledgment      that   [they]   heard,   understand,   and   will follow   the

instruction that [Appellant] need not make any defense in this trial should he

choose[.]” Id. Each of the jurors, and the alternate jurors, complied. Id.

at 367-68.

       The trial court then instructed the jurors as follows:

             What I want further, I want you to disregard the following.
       The following statement by [the prosecutor] that [Appellant] was
       on the run. Disregard that. And, secondly, the statement that
       [Appellant] could take the stand to explain. That’s what I am
       having you swear to, that he doesn’t have any duty to do that.

             Further, there was a statement by [defense counsel] that
       he had made arrangements to turn his client in during the six-
       day window between the night of the shooting and the time of
       the arrest. I want you to disregard those three statements, the
       two by [the prosecutor] and the statement by [defense counsel].
       I want to go back as though they had never occurred and we will
       start over again. Okay? I know it’s kind of an odd challenge but
       can you do that? If you can do that, please raise your right
       hand.
                        [Whereupon, jury complies]


                                      - 20 -
J-A10017-16



Id. at 368.

      However, while comprehensive in content, the instruction was not

promptly given.     Following the prosecutor’s comment, the trial court

dismissed the jury at 12:39 p.m. Id. at 313. The jury instruction began at

10:54 a.m. the following day.     Id. at 366.    This substantial delay must

weigh strongly in our assessment of the adequacy of the instruction.

      Whether the instruction was adequate to cure the prejudice is naturally

a product of all of the aforementioned Marsh factors.             Certainly, a

comprehensive and prompt instruction in response to a Ross-like reference

to a defendant’s silence is adequate to cure such prejudice. However, not

even the best possible instruction was adequate to cure the prejudice

resulting from the statement in Henderson.       Here, we have a statement

that went well beyond the borderline-permissible statement at-issue in

Ross, yet it also does not appear to be as calculated to affect the jury as

was the statement in Henderson.        Nevertheless, this was not a case of

overwhelming evidence. While the circumstantial evidence in this case was

not trivial, there were no eyewitnesses to the shooting itself, and no physical

evidence tying Appellant to the crime. Moreover, this was Appellant’s third

trial for the same offense, with both previous trials resulting in hung juries.

In such circumstances, it is more probable that the prosecutor’s comment

had a significant impact on the jury than if the evidence had been

overwhelming, and even more probable given that the curative instruction

was not promptly given. Indeed, the prosecutor’s comment was so facially

                                    - 21 -
J-A10017-16



improper that the instruction itself may have added to the resulting

prejudice by bringing it to the attention of jurors who may have not heard it

when uttered. Thus, we cannot say with any confidence, as our Supreme

Court did in Wright, that the “trial was a river of evidence, and its flow was

unaffected by this reference.” Wright, 961 A.2d at 144. Here, due to the

prosecutor’s constitutionally impermissible comment, a case based solely on

circumstantial evidence, which had twice previously resulted in hung juries,

came to a grinding halt for nearly 24 hours as the trial court struggled with

how to preserve the fairness of Appellant’s trial.

      The Commonwealth contends that the prosecutor’s statement was “not

so much directed at [A]ppellant’s failure to take the stand as it was an

attempt to stop defense counsel’s improper actions.” Commonwealth’s Brief,

at 22. Indeed, the court ultimately instructed the jury to disregard defense

counsel’s comment regarding an arrangement with police to have Appellant

surrender. N.T., 5/28/14-6/5/14 (Vol. I), at 368. The Commonwealth likens

this situation to that which occurred in Commonwealth v. Wesley, 753
A.2d 204 (Pa. 2000).

      In that case, the defendant was found guilty of raping, sodomizing,

and killing the victim, and his guilt was supported by DNA evidence.

Moreover, security videos showed the defendant using the victim’s debit

card to withdraw funds from the victim’s bank account on fifteen different

occasions in the 24 hours following the crime, and the defendant’s




                                     - 22 -
J-A10017-16



fingerprints were found on a bank deposit envelop and one of the ATM

machines.

      At the close of the defense’s case, wherein he had chosen not to take

the stand, the defendant attempted to address the court and the jury,

ostensibly because he was “frustrated with his counsel for failing to call

certain witnesses[.]” Id. at 209. In response, the prosecutor said: “I would

like the jury shown out.    I will not have him speak if he is not going to

testify.” Id. After a “brief recess, the trial court instructed the jury that the

Commonwealth's statements were not evidence and they could not consider

them in reaching their verdict.      Defense counsel did not object to the

instruction.”   Id.   Wesley appealed on the basis that “the cautionary

instruction was inadequate and could not cure the prejudice caused by the

allegedly improper comments.” Id.

      The Wesley court held:

      Assuming that Wesley has not waived this issue because his
      counsel failed to preserve it with a timely objection, there
      remains no constitutional violation. Clearly, it was not the
      intention of the Commonwealth to remark on Wesley's decision
      whether to testify. Taken in context of the entire dialogue, it is
      more likely than not that the assistant district attorney was
      reacting to Wesley's impromptu interjection in an attempt to
      gain control over the courtroom to give his closing argument.
      Furthermore, we are not convinced that the comments in
      question were so significant as to have any measurable influence
      on the jury's deliberation. As we have noted earlier, the jury
      had sufficient evidence to find Wesley guilty beyond a reasonable
      doubt of first-degree murder. Even if the comments had some
      prejudicial effect, the cautionary instruction supplied by the trial
      court cured any potential harm to Wesley.



                                     - 23 -
J-A10017-16



Id. at 209-10 (citation omitted).

      Here, the prosecutor had already objected to defense counsel’s

question, and set forth the basis for his objection, before he made the

impermissible comment. N.T., 5/28/14-6/5/14 (Vol. I), at 312. It was also

immediately apparent to the trial court that the content of the statement

was, on its face, an unambiguously impermissible comment on Appellant’s

absolute right not to testify, not something that was directly related to

defense counsel’s impermissible questioning.     In Wesley, the prosecutor’s

comment was an immediate response to the defendant’s impermissible

statement.    Here, the disputed comment followed the prosecutor’s proper

objection, and was therefore not a spontaneous reaction to defense

counsel’s actions.

      Wesley is, therefore, clearly inapposite.    Indeed, in that case, the

prosecutor did not ‘challenge’ the defendant to testify.   Rather, he stated,

accurately, that the defendant should not be addressing the jury because he

elected not to take the stand.   And while there is some superficial similarity

to the instant case, in the sense that the prosecutor in Wesley was reacting

to the defendant’s impromptu and impermissible outburst, while here the

prosecutor was reacting to defense counsel’s improper questioning (albeit

with added delay), the statements uttered are not remotely comparable.

      Furthermore, the evidence in Wesley was clearly more compelling

than the evidence here.     Moreover, the trial court in Wesley issued a

curative instruction after a brief recess, whereas here, the jury was left to

                                    - 24 -
J-A10017-16



ponder the prosecutor’s comment for almost 24 hours before being advised

to ignore it.

      We also find the Commonwealth’s comparison to Commonwealth v.

Ogrod, 839 A.2d 294 (Pa. 2003), unconvincing.             In that case, the

prosecutor commented that there had been no denial by the defendant of

the crimes charged, in circumstances where Ogrod had previously confessed

to police. Relying on Ross, the Ogrod court stated that it was “reluctant to

conclude that comments of this type constitute reversible error[,]” especially

where the trial court had promptly issued a curative instruction after a short

recess.    Ogrod, 839 A.2d at 325.       Defense counsel in Ogrod never

requested a mistrial, because he had made a tactical decision, with the

defendant’s consent, “that it was in [Ogrod]'s interests to have the present

jury adjudicate his guilt or innocence.”     Id.   Thus, the Supreme Court

concluded that, because Ogrod received “an appropriate curative instruction,

no relief [was] due outside of an ineffective assistance of counsel claim.”

Id.

      Here, Appellant made no prior confession, and the content of the

impermissible statement is simply not comparable to the one made in

Ogrod for the same reasons we find the contested statement in Ross is not

comparable.     The Ogrod statement could be fairly read to reference the

defendant’s confession, not his choice to refrain from testifying at trial.

Moreover, the defense in Ogrod chose not to ask for a mistrial for tactical




                                    - 25 -
J-A10017-16



reasons. Here, the defense has vigorously contested the fairness of the trial

based on the prosecutor’s improper statement.

         We conclude, based on the above analysis, that the prosecutor

impermissibly commented on Appellant’s decision not to testify, in violation

of Appellant’s Fifth Amendment rights, and that this misconduct was not

rendered harmless by the circumstances under which it was made, or by the

trial court’s delayed curative instruction. Accordingly, we are compelled to

vacate Appellant’s judgment of sentence and remand this matter for a new

trial.

         Next, Appellant complains that the trial court abused its discretion by

refusing to allow a specific question during voir dire regarding Appellant’s

decision not to testify.     Appellant wished to ask potential jurors: “If the

Court should instruct you that a defendant need not testify at trial, and that

no inference of guilt can be drawn from the choice of the [d]efendant not to

testify, can you follow that instruction and not hold it against the

[d]efendant if he does not testify?” TCO, at 9. The Commonwealth and the

trial court maintain that Appellant’s proposed question was unwarranted

because it was substantially similar to a question asked of the jurors on the

standard juror questionnaire. TCO, at 10; Commonwealth’s Brief, at 31-33.

         The singular purpose of voir dire examination is to secure a
         competent, fair, impartial and unprejudiced jury. In pursuit of
         that objective, the right of a litigant to inquire into bias or any
         other subject which bear on the impartiality of a prospective
         juror has been generally recognized. Nevertheless, the scope of
         voir dire examination rests in the sound discretion of the trial


                                       - 26 -
J-A10017-16


      judge and his decisions will not be reversed unless there is an
      abuse of that discretion.

Commonwealth v. Futch, 366 A.2d 246, 248 (Pa. 1976) (italics added).

      The instruction contained in the standard questionnaire that was given

to the potential jurors read as follows:     “Would you have any problem

following the court's instruction that the defendant in a criminal case does

not have to take the stand or present evidence, and it cannot be held

against the defendant if he or she elects to remain silent or present no

evidence?” Pa.R.Crim.P. 632(H) (question 11).

      We agree with the trial court and the Commonwealth that the

proposed question is nearly indistinguishable from the one given to the

potential jurors.   Appellant argues, however, that “unlike the standard

question, trial counsel sought to place a fine point on the potential prejudice

by asking whether ‘no inference of guilt [would] be drawn from the choice of

[Appellant] not to testify.’” Appellant’s Brief, at 43. Appellant asserts this

claim by relying on the general, axiomatic proposition that counsel is entitled

to some level of participation in voir dire in order to investigate possible

biases in the potential juror, a proposition which appears undisputed.

Appellant also cites Commonwealth v. Glaspy, 616 A.2d 1359 (Pa. 1992),

and Commonwealth v. Davis, 422 A.2d 671 (Pa. Super. 1981), but

provides very little comparative analysis.

      In Glaspy,

      [d]uring the empanelling of the jury, defense counsel moved for
      individual voir dire to be conducted for all the jurors to explore
      any racial prejudices that the jurors may harbor.         Defense

                                    - 27 -
J-A10017-16


      counsel characterized this case as a “racially sensitive” case
      requiring heightened scrutiny of the jurors. The trial court
      denied the initial request for individual voir dire. During the
      questioning by the court, one prospective juror stated that he
      would not be able to render a fair verdict because of the race of
      the defendants.     Defense counsel renewed the motion for
      individual voir dire and the trial judge again denied defense
      counsel's motion for individual voir dire.

Glaspy, 616 A.2d at 1360.

      Our Supreme Court reversed, reasoning:

             In Commonwealth v. Richardson, 504 Pa. 358, 473
A.2d 1361 (1984), this Court reversed the Superior Court's order
      granting a new trial to a black defendant accused of raping a
      white victim and who was not allowed to question the jurors on
      potential racial bias. The majority of this Court stated that “[b]y
      posing such questions, however, the trial court would have
      risked creating racial issues in a case where such issues would
      not otherwise have existed.” Id. at 364, 473 A.2d at 1364. In
      this case, a prospective juror admitted during group voir dire
      that he could not render a fair verdict due to racial
      considerations. At that point the racial issue existed, and it was
      necessary for the trial court to allow counsel to examine the
      remaining jurors individually to ascertain whether any juror
      harbored any racial prejudices or biases that would affect that
      juror's ability to render a fair verdict.

Id. at 1362.

      In Davis, the defendant requested a voir dire question regarding

whether the potential jurors (or their immediate family members) had ever

been the victim of a crime. The trial court refused to pose the question and,

as in Glaspy, no comparable question had been asked during voir dire.       The

Davis Court reversed, concluding that “the proposed void dire question …

was sufficient to alert the court to an important area of potential prejudice.

Since the court refused to pose the question as drafted or to mold it into an



                                    - 28 -
J-A10017-16



acceptably limited form, [the] appellant must receive a new trial.”     Davis,
422 A.2d at 674.       The Court had already recognized the potential for

prejudice arising from victims serving on juries in Commonwealth v.

Fulton, 413 A.2d 742 (Pa. 1979).

      In both Glaspy and Davis, the topics of the proposed questions for

voir dire were not similar to other questions asked during voir dire, as was

the case here, where the issue of Appellant’s silence was specifically

addressed through the standard questionnaire.         Furthermore, Glaspy is

distinguishable in that the issue of racial bias arose due to the statement of

a potential juror, whereas here, there were no statements by potential jurors

regarding Appellant’s silence at trial. Neither Glaspy nor Davis address the

issue at hand, which concerns whether the proposed question was

significantly better than the standard question so as to render the trial

court’s refusal to allow it an abuse of discretion.

      Because we find that the proposed voir dire was substantially the same

as that provided in the standard questionnaire, such that that potential

jurors were adequately screened for prejudice concerning Appellant’s silence

at trial, we conclude that the trial court did not abuse its discretion in

rejecting the proposed question.

      Finally, Appellant claims the trial court erred when it dismissed a juror

without a sufficient record of cause to justify the removal.      The juror in

question apparently dozed off during the testimony of the Commonwealth’s

firearms expert. N.T., 5/28/14-6/5/14 (Vol. II), at 654. Appellant argues

                                      - 29 -
J-A10017-16



that there was insufficient cause to remove the juror because the juror only

drifted off for a few moments during uncontested testimony, citing

Pa.R.Crim.P.      645,   Bruckshaw     v.   Frankford   Hosp.    of   City   of

Philadelphia, 58 A.3d 102 (Pa. 2012), and Commonwealth v. Saxton,

353 A.2d 434 (Pa. 1976).

      “The discharge of a juror is within the sound discretion of the trial

court. Absent a palpable abuse of that discretion, the court's determination

will not be reversed.” Commonwealth v. Jacobs, 639 A.2d 786, 790 (Pa.

1994).       Rule 645 governs the “[s]eating and [r]etention of [a]lternate

[j]urors.”    Pa.R.Crim.P. 645.   “Alternate jurors, in the order in which they

are called, shall replace principal jurors who become unable or disqualified to

perform their duties.” Pa.R.Crim.P. 645(A).

      In Saxton, our Supreme Court held that: “While the decision to

remove a juror because of inability to perform the usual functions of a juror

is within the sound discretion of the trial judge, the exercise of this judgment

must be based upon a sufficient record of competent evidence to sustain

removal.” Saxton, 353 A.2d at 436; see also Bruckshaw, 58 A.3d at 106

(recognizing “established precedent that once a principal juror is seated and

sworn, that juror cannot be removed without good cause on the record”).

       Appellant argues that Saxton is controlling and compels reversal. In

that case, the trial court, acting sua sponte, called a conference in chambers

with a juror. The court asked the juror if he was ill, noting: “I notice you

have a great deal of trouble in keeping awake.          You keep dozing off.”

                                      - 30 -
J-A10017-16



Saxton, 353 A.2d at 435. The juror responded that he was in pain from an

accident. The juror denied falling asleep, and indicated that he was paying

attention.   The Court asked the juror if he was using “[a]ny pills or

narcotics?” Id. The juror answered, “[n]o.” Id. Nevertheless, the court

excused the juror.

      Subsequently:

             The judge then advanced his personal observations that
      Juror No. 6 was ‘yawning,’ ‘slouching down in her seat,’ and
      ‘shielding her eyes from the light,’ and at times ‘appeared to be
      dozing.’ In addition, the trial judge stated that he had asked a
      Dr. Polivoy to sit in the courtroom and observe Juror No. 6 and
      report to the court. Dr. Polivoy at no time was made available to
      defense counsel or the district attorney for cross-examination
      either on his credentials or what in fact he observed, or on his
      opinion given to the trial judge that Juror No. 6 should be
      removed. The final ‘evidence’ to support the removal of the
      juror was the trial judge's own opinion that after spending one
      week a month for eighteen months in ‘Drug Court,’ Juror No. 6
      ‘displayed every indicia of being an addict’.

Id. at 435-36.

      Our Supreme Court reversed, reasoning:

             Having reviewed this record, we are of the opinion that the
      trial judge abused his discretion in discharging Juror No. 6.
      There is no competent evidence in the record to support the
      conclusion that Juror No. 6 was unable to perform as a juror
      because of drug use.         Juror No. 6 answered ‘no’ to all
      questions concerning possible drug abuse.          All the other
      ‘evidence’ was conjecture concerning drugs. The conclusions
      attributed to Dr. Polivoy were not based upon any medical tests
      or examinations to determine drug use, but were based solely on
      the doctor's in-court observations conveyed privately to the trial
      judge.

            While the decision to remove a juror because of inability to
      perform the usual functions of a juror is within the sound

                                    - 31 -
J-A10017-16


      discretion of the trial judge, the exercise of this judgment must
      be based upon a sufficient record of competent evidence to
      sustain removal. We find nothing in this record to support
      removal of Juror No. 6.

Id. at 436 (emphasis added, footnote omitted).

      We disagree with Appellant that Saxton compels reversal here. While

Appellant claims the “the court had made more extensive observations to

justify its dismissal of the juror” in Saxton, Appellant is comparing apples to

oranges. In Saxton, the issue ostensibly justifying the removal of the juror

was not the juror’s falling asleep, but the suspicion that the juror was

suffering from the effects of drug use/abuse.            Thus, Saxton cannot

reasonably be read to speak to whether a record is sufficient to justify

removal of a juror for falling asleep. We also agree with the Commonwealth

that the record is not insufficient here merely because the trial court did not

ask the juror if he had fallen asleep.         See Commonwealth’s Brief, at 39

(opining that “a trial judge is certainly in the position to determine, without

further inquiry, whether a particular juror has fallen asleep in his courtroom,

and, therefore, despite [A]ppellant’s contention to the contrary, no greater

record [is necessary] than the one developed here.”).

      We emphasize that Appellant has not raised the claim of whether

falling asleep for a brief period of time is sufficient cause for the removal of a

juror (although he suggests it in his brief).          Appellant’s objections to

removing the juror at trial were regarding: the fact that falling asleep was

understandable in the circumstances, see N.T., 5/28/14-6/5/14 (Vol. II), at

672; that the juror was initially given a warning which had not subsequently

                                      - 32 -
J-A10017-16



been violated, id. at 672-74; that whatever testimony the juror slept

through was not pivotal, id. at 673; and the removal of the juror would have

a chilling effect on the jury, id. at 674-75. To the extent that Appellant now

attempts to claim that a juror’s falling asleep during testimony does not

constitute sufficient cause to remove that juror, we conclude any such claim

has been waived. See Pa.R.A.P. 302 (“Issues not raised in the lower court

are waived and cannot be raised for the first time on appeal.”).

       To the extent that Appellant argues that whatever testimony was

missed by the juror was uncontested and not pivotal, we adamantly

disagree.    The testimony in question concerned physical evidence that the

victim had been shot from close range.3 Such evidence was relevant to the

circumstances of the shooting itself, including permissible inferences

regarding Appellant’s degree of guilt.

       Based on the above, we conclude that the record was adequate to

justify the court’s removal of the juror for falling asleep during the testimony

of a witness for the Commonwealth. In any event, because we are already

granting Appellant a new trial on his first claim, Appellant cannot obtain any

greater relief.



____________________________________________


3
  This was evidenced by “smoke, soot, and vaporous lead that is expelled
from the firearm” and found on the victim’s clothing, which typically only
occurs when someone is shot from close range. See N.T., 5/28/14-6/5/14
(Vol. II), at 651.



                                          - 33 -
J-A10017-16



     Judgment of sentence vacated.     Case remanded for a new trial.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                              - 34 -